DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Currently, the pending Claims are 1-4, 6-10. The examined Claims are 1-4, 6-10, with Claims 1, 6-8 being amended herein.

Response to Arguments

	Applicant has mainly amended Claim 1 to include therein the subject matter of now-cancelled Claim 5. Correspondingly, Applicant has also amended Claims 6-8 to depend from Claim 1.

	Accordingly, Applicant mainly argues that the instant Claims are in condition for allowance insofar as Claim 1 now incorporates subject matter (i.e. the limitations of now-cancelled Claim 5) which 

	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1-4, 6-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art references of record relevant to at least independent Claim 1 are Ando (JP 2006-059756, using the previously provided English machine translation for citation purposes), Choudhury (US 2012/0045704), and Nishino et al. (JP 2007-042561, using the previously provided English machine translation for citation purposes).

Ando teaches proton conductive membrane ([0014]-[0021]). Ando teaches that the membrane is specifically selective for hydrogen ions ([0028]). As illustrated in Figure 1, Ando teaches that the membrane comprises an ion exchanging electrolyte layer (30) (“first ion exchange resin layer”) having a first and a second surface, wherein a first ion exchanging high-strength film (26A) (“second ion exchange resin layer”) is formed on said first surface, and wherein a second ion exchanging high-strength film (26B) (“third ion exchange resin layer”) is formed on said second surface ([0027]-[0029]). Ando teaches that the electrolyte layer comprises one or more ionomer ([0032]-[0036]). Ando teaches that the 
Choudhury teaches a proton conductive membrane (Abstract, [0035]). In terms of proton conductive materials, Choudhury teaches that porous, expanded PTFE material may be impregnated with an ionomer (e.g. PFSA) in order to form a reinforced ion exchange membrane with improved mechanical properties ([0035], [0039]).
Nishino teaches an electrolyte membrane containing first, second, third, fourth, and fifth ion exchange layers therein (Abstract, [0001], [0091]). Despite said fourth and fifth ion exchange layers being outer surface layers, Nishino specifically teaches that the EW of the ion exchange layers decreases towards the outer surface layers ([0091]).

However, the ion exchange membrane of Claim 1 requires the explicit presence of the instantly claimed first, second, third, fourth, and fifth ion exchange layers, each of which independently comprises at least one or more ionomer therein, positioned in the instantly claimed manner so as to exhibit the instantly claimed EW gradient.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729